The question here presented is whether the board of State canvassers may recount the votes cast for the office of secretary of State in *Page 248 
certain election precincts in the county of Wayne at the last November election on the petition of one of the candidates at such election.
Section 4 of article 16 of our State Constitution reads as follows:
"In case two or more persons have an equal and the highest number of votes for any office, as canvassed by the board of State canvassers, the legislature in joint convention shall choose one of said persons to fill such office. When the determination of the board of State canvassers is contested, the legislature in joint convention shall decide which person is elected."
This provision was construed by this court inDingeman v. State Board of Canvassers, 198 Mich. 135 (decided in 1917). The authorities were reviewed at some length, and the conclusion stated:
"Other cases might be cited, but these are sufficient to demonstrate the rule adopted by this court. Running through all these cases is the rule, to my mind clear and distinct, that wherever by the organic law, whether Federal, State, or municipal, a tribunal is created to finally determine the right to an office, that tribunal is exclusive, and there, and there only, may the right to the office be tested. By the organic law of this State the legislature, sitting in joint convention, is made such tribunal as to the office here involved. By that tribunal, and by that tribunal alone, may the ballots cast for the office of circuit judge be recounted, and the contest for this important office be decided."
In our opinion decision in this case is controlled thereby. The prayer of the petition to prohibit the said board of State canvassers from proceeding with such recount is granted, and a writ will issue if necessary. No costs will be allowed. *Page 249